Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.

Claims 1-6 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of applicant’s amendment, the presumption that 35 USC § 112(f) has been invoked for claims 1-6 has been withdrawn.

Applicant’s arguments, see pages 6-7 of the amendment filed 5/2/2022, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 103 are directed to the new limitations and are addressed in the updated rejections below, in view of Date et al. (US 2009/0237523) and Kato (US 2009/0278959).  In particular, Kato discloses displaying only the extracted pixels, see the analysis in the updated rejections below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP 2012-157080), Ohyama (US 2011/0234614), Date et al. (US 2009/0237523) and Kato (US 2009/0278959).

Regarding claim 1, Kimura discloses an image processing apparatus comprising a display and a processor [Fig. 12 (101 – display; 105 - processor]:
wherein the processor is configured to conduct a graphical image generation process that generates a first graphical image;
[Figs 2, 12; P. 5 (“…FIG. 12…illustrating a configuration example of the computer apparatus 100 operable as the image processing apparatus”); P. 7 (“…FIG. 2 is a diagram illustrating a specific configuration example of the control panel unit 12.  The combo box 201 is a GUI unit for the user to select a color conversion table that is a base for color editing… The color wheel 203 is an image representing a range of saturation and hue”); P. 8 (“…the luminance bar 204 is an image showing a luminance range”). Note that Fig. 2 shows a first graphical image and the apparatus of Fig. 12 performs as the various units recited in the claims)]
wherein each of the first graphical image and the second graphical image includes
at least a color wheel which is a circular graphic representing a two-dimensional color space of hue and saturation and in which a position in a circumferential direction indicates a hue, and a distance from a center of the color wheel in its radial direction indicates a saturation,
wherein, in the first graphical image, each position in the color wheel has a hue and a saturation corresponding to its position,
[Fig. 2; P. 7 (“…FIG. 2 is a diagram illustrating a specific configuration example of the control panel unit 12.  The combo box 201 is a GUI unit for the user to select a color conversion table that is a base for color editing… The color wheel 203 is an image representing a range of saturation and hue”)]

Kimura does not expressly disclose the following, which is taught by Ohyama:
wherein, in the second graphical image, a distribution indicating hue and saturation of colors contained in the color image in the two-dimensional color space is superposed on the color wheel,
[Fig. 2A and paragraph 26 (“FIG. 2A illustrates…a vector scope display…a distribution of a color signal of the input image is represented such that the hue is indicated by an angle of the waveform, the saturation is indicated by a distance from an original point, and a frequency in duplicated data is indicated by an intensity of the waveform”).  Note that the applied teaching is to represent the frequency of a color in the color distribution of an image in intensity (or depth).  That the colors are represented in a color wheel (for hue and saturation) and a bar (for lightness) is disclosed by Kimura as per the analysis above]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kimura with the teaching of Ohyama as set forth above.  The reasons for doing so at least would have been for a user to evaluate the color of an image and to adjust as necessary and to confirm a target area, as Ohyama indicated in paragraphs 4, 7 and 8.

The combined invention of Kimura and Ohyama does not disclose the following, which are taught by Date and Kato:
wherein the processor is configured to conduct:
a color range setting process that changes an upper limit and a lower limit of hue and an upper limit and a lower limit of saturation in accordance with an input from a user; and
an extracted image generating process that extracts, from the color image, pixels having hue and saturation within the ranges defined by the upper limit of the hue, the lower limit of the hue, the upper limit of the saturation, and the lower limit of the saturation changed by the color range setting process,
[Date: Figs. 4A-4C, 6 (especially ref. S6), 7 (esp. S12, S13) and paragraphs 93 (“A color space having a width of 1/2 of a designation width in each of the increasing and decreasing directions around the point P is a color space defined by the threshold min and threshold max. The contour correction process is performed only for an image area that matches this color space. This image area is represented as a contour correction valid area Ar2 on the screen”), 94 (“In FIG. 4C, the contour correction valid area Ar2 is shaded”), 95 (“Since the threshold min and the threshold max and the various setting values have the above-described relationship, if the range of the contour correction valid area Ar2 is intended to be widened, the user is necessary to set larger values as the various designation widths. In contrast, when the range of the contour correction valid area Ar2 is intended to be narrowed, the user is necessary to set smaller values as the various designation widths”)]
generates an extracted image for displaying the extracted pixels only
[Kato: Figs. 4, 12, 18 and paragraphs 95 (“Step S14: The CPU 20 extracts an area of an inserting image”), 100 (“Step S15…displays a confirmation image on the image displaying part 2. As shown in FIG. 18,…displays the area of the inserting image extracted in step S14 in a display area D1…an "OK" button and an "Edit" button in a display area D2 of the image displaying part 2”), 102 (“…The instruction of "confirmation OK" is given by a user selecting the "OK" button”), 165 (“Step S92… advances…to step S102,…when "confirmation OK" is instructed”), 176 (“Step S102…generates a composite image”)]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention of Kimura and Ohyama with the teachings of Date and Kato, as set forth above.  The reasons for doing so at least would have been to allow a user to determine the size of an area to extract to perform desired processing, as Date indicates in paragraph 95, as well as to allow a user to determine how to further process the extracted portion of the image, as Kato indicates in paragraph 102.

Regarding claim 2, the combined invention further discloses:
conduct a reference color setting process that sets a reference color on the basis of an input operation of a user, wherein, in the graphical image generation process, the processor adds a first mark at a position that indicates a hue and a saturation of the reference color in the color wheel in the first graphical image, and adds a second mark at a position that indicates a lightness of the reference color in the lightness bar in the first graphical image.
[Kimura: Fig. 5 and P. 10 (“…In FIG. 5, 400a and 400b are marks representing the coordinates of the edit color”)]

Regarding claim 3, the combined invention further discloses:
each of the first graphical image and the second graphical image includes a lightness bar which is a bar-shaped graphic representing a one-dimensional color space of lightness and in which a position in a longitudinal direction of the lightness bar indicates a lightness,
each position in the lightness bar has a lightness corresponding to its position
[Kimura: Fig. 2; P. 7 (“…FIG. 2 is a diagram illustrating a specific configuration example of the control panel unit 12”); P. 8 (“…the luminance bar 204 is an image showing a luminance range”).  Note that the orientation of the one-dimensional luminance bar 204 is clearly a design choice]
a distribution indicating lightness of colors included in the color image in the one-dimensional color space is superposed on the lightness bar
[Ohyama: Fig. 2A and paragraph 26 (“FIG. 2A illustrates…a vector scope display…a distribution of a color signal of the input image is represented such that the hue is indicated by an angle of the waveform, the saturation is indicated by a distance from an original point, and a frequency in duplicated data is indicated by an intensity of the waveform”).  Note that the applied teaching is to represent the frequency of a color in the color distribution of an image in intensity (or depth).  That the colors are represented in a color wheel (for hue and saturation) and a bar (for lightness) is disclosed by Kimura as per the analysis above]

Regarding claim 4, Kimura further discloses:
a pair of first boundary lines that are straight lines extending radially outward from the center of the color wheel and that indicate the range of hue, 
[Fig. 5.  Note that (401a, 402a) and (401a, 402b) defines a pair of boundary lines]
a pair of second boundary lines that are concentric circles concentric with the color wheel and that indicate the range of saturation, and 
[Figs. 6, 9A and P. 19 (“… FIG. 9A shows an adjustment upper limit guide 801 that shows the adjustable range of saturation at the current luminance on the color wheel 203 as a dotted line”).  Note that Fig. 6 shows two concentric arcs of two respective concentric circles (not shown) delineating a range in saturation while Fig. 9 shows a full circle and it would have been obvious to use two (full) concentric circles to delineate a saturation range (over all hue angles)]
a pair of third boundary lines that are straight lines extending in a width direction of the lightness bar and that indicate the range of lightness
[Figs. 5, 6 and P. 10 (“…Regarding luminance, a section between control points 404a and 404b indicates an influence color area”).  Note that 404a and 404b are pointed to by 2 parallel indicator that delineate a luminance range.  Fig. 5 further shows using straight lines as boundaries and it would have been obvious for one of ordinary skill in the art to try also to use straight lines as the parallel indicators to obtain the predictable result of delineating a luminance range]

Regarding claim 5, the combined invention further discloses:
wherein the processor is configured to conduct a mode switching process that switches between a first display mode in which the first graphical image is displayed on a display and a second display mode in which the second graphical image is displayed on the display,
[Ohyama: Figs. 5F, 6F and paragraphs 49 (“…An example of the displayed waveform data is illustrated in FIG. 5F”), 50 (“…FIG. 6F illustrates waveform data that only the waveform data inside the designation area is enlarged by two times”).  Note that the necessary mechanism that switched from Fig. 5F to Fig. 6F (two graphical images) is considered a mode switching unit.  That the two graphical images are the first graphical image and the second graphical image is taught by Kimura and Ohyama, per the analyses above]

Regarding claim 6, the combined invention further discloses:
wherein, in the second graphical image, each data point in the distribution on the color wheel is indicated by depth corresponding to an occurrence rate of a set of hue and saturation corresponding to the position of the data point in the color image, and each data point in the distribution on the lightness bar is indicated by depth corresponding to an occurrence rate of a lightness corresponding to the position of the data point in the color image
[Ohyama: Fig. 2A and paragraph 26 (“FIG. 2A illustrates…a vector scope display…a distribution of a color signal of the input image is represented such that the hue is indicated by an angle of the waveform, the saturation is indicated by a distance from an original point, and a frequency in duplicated data is indicated by an intensity of the waveform”).  Note that the applied teaching is to represent the frequency of a color in the color distribution of an image in intensity (or depth).  That the colors are represented in a color wheel (for hue and saturation) and a bar (for lightness) is disclosed by Kimura as per the analysis above]

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        May 19, 2022